Citation Nr: 0805623	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-34 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of bone chips in the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from May 1969 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2005 and February 2005 rating decisions 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO) that granted a noncompensable rating for erectile 
dysfunction and a 10 percent evaluation for the residuals of 
bone chips in the right wrist, respectively, beginning on 
July 30, 2004.

The veteran timely requested Decision Review Officer (DRO) 
review of this claim prior to Board adjudication.  38 C.F.R. 
§ 3.2600 (2007).  DRO review was afforded the veteran, as 
documented in the November 2006 Statement of the Case (SOC).

The issue of an evaluation in excess of 10 percent residuals 
of bone chips in the right wrist is herein REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action is required.


FINDINGS OF FACT

The veteran has impotency manifested by erectile dysfunction, 
but he does not have visible deformity of the penis.


CONCLUSION OF LAW

For the entire rating period beginning July 30, 2004, the 
criteria for an initial evaluation in excess of zero percent 
for impotency have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.31, 
4.115b, Diagnostic Code 5722 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in an SOC or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In April 2006, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the letter provided to 
the veteran complied with requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  The January 2005 and February 2005 rating 
decisions and August 2005 SOC explained the basis for the 
RO's action and provided him with additional 60-day periods 
to submit more evidence.  It appears that obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, that requirement was fulfilled in the April 2006 VCAA 
letter that the RO sent to the veteran.

Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4 (2007).  In determining the 
level of impairment, the disability must be considered in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10.  Also, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's entire history is considered when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of appropriateness of a "staged" rating 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has appropriately rated the veteran's service-
connected impotency under the provisions of Diagnostic Code 
(DC) 7522, which provides a 20 percent disability rating for 
deformity of the penis with loss of erectile power.  There is 
no provision for a compensable rating under this code where 
there is loss of erectile power but no penile deformity.  
Parenthetically, the Board notes that on the basis of this 
erectile dysfunction, the veteran has already been 
appropriately granted special monthly compensation based on 
loss of use of a creative organ.  38 U.S.C.A. § 1114(k); 38 
C.F.R. § 3.350(a).

The provisions of 38 C.F.R. § 4.31 indicate that, in every 
instance where the minimum schedular evaluation requires 
residuals and the Rating Schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.

The relevant evidence of record shows that at the time of his 
December 2004 VA examination the veteran was unable to 
achieve an erection, vaginal penetration, or ejaculation, and 
Viagra had been ineffective.  In March 2005 the veteran wrote 
that he had also tried Cialis and Levitra without success, 
and that he was unable to have sexual intercourse.

At a VA genitourinary examination in April 2006 the veteran 
said that oral medications were ineffective in treating his 
erectile dysfunction, and that he did not like injectable 
medications because they caused the side effect of pain.

The medical evidence of record does not indicate that the 
veteran also has a deformity of the penis.  Accordingly, in 
the absence of a deformity of the penis, an initial 
compensable rating for the veteran's erectile dysfunction 
must be denied.


The Board has reviewed the entire record and finds that the 
zero percent rating assigned by virtue of this decision for 
erectile dysfunction without deformity of the penis reflects 
the most disabling this disorder has been since the veteran 
submitted his claim for service connection.  Therefore, 
staged ratings are not warranted.  See Fenderson, supra.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
erectile dysfunction at any time since July 30, 2004, is 
denied.


REMAND

On January 18, 2007, the RO received from the veteran VA 
treatment records relating to his right wrist that were not 
previously associated with the claims file.  The RO did not 
issue a new SSOC to the veteran upon receipt of the records, 
and on March 6, 2007, the RO certified the veteran's appeal 
and transferred his records to the Board.  An SSOC must be 
furnished to the appellant and his representative when 
additional pertinent evidence is received after an SOC is 
issued.  38 C.F.R. § 19.31.  Therefore, a remand is necessary 
for the RO to issue an SSOC addressing all evidence not 
addressed in a previous SSOC or SOC.  See 38 C.F.R. §§ 19.31, 
19.37.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be requested to 
provide any medical records relating to 
his right wrist, not already of record, 
or provide the identifying information 
and any necessary authorization to 
enable the RO to obtain such evidence 
on his behalf.  

2.	After undertaking any additional 
development deemed necessary in view of 
the newly proffered evidence, the RO 
should readjudicate the veteran's claim 
of entitlement to service connection 
for the residuals of bone chips in the 
right wrist.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with 
an appropriate SSOC and given an 
opportunity to respond. The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


